DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Status of Claims
Claims 1 and 3 are amended, wherein claim 1 is an independent claim. Previously withdrawn claim 4 is rejoined. Claims 1-4 are currently examined on the merits.
Allowable Claims
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Susumu et al (JP 10291892 A, machine translation, “Susumu”) teaches a method of determining (estimating) an oxygen concentration in monocrystalline silicon, but does not teach, disclose or reasonably suggest that “the monocrystalline silicon being pulled up by a pull-up device comprising a heat shield with a plane-asymmetric arrangement with respect to a plane defined by a crystal pull-up shaft and an application direction of the horizontal magnetic field…a convection flow in the silicon melt is accelerated or canceled below a point defining the plane-asymmetric arrangement of the heat shield” as recited in claim 1. Claims 2-4 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/HUA QI/Primary Examiner, Art Unit 1714